DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “bulk goods” in line 1, and the claim also recites “in particular of wood fibers and/or wood chips” in lines 1-2 which is the narrower statement of the range/limitation; claim 1 recites the broad recitation “dryer” in line 3, and the claim also recites “in particular a drum dryer” in line 3 which is the narrower statement of the range/limitation; claim 2 recites the broad recitation “at least one filter” in line 
 	Claim 4 recites the limitation “at least one hot gas generator comprises at least one solid fired hot gas generator, preferably a solid fired hot gas generator, and/or a stoker fired hot gas generator; and/or at least one multi-fuel burner”. Claim 18 recites the limitation “at least one hot gas generator comprises at least one solid fired hot gas generator, a grate fired hot gas generator, a fluidized bed combustion hot gas generator, and/or a stoker fired hot gas generator”. Markush groups are characterized by a closed group of alternatives so that the scope of the alternatives is clearly set forth in the claim to satisfy statutory clarity threshold requirements.  Review of the claim shows that it is clear that a Markush-type grouping is being set forth in the claim; however, also clear from the claim is that the list of alternatives is open-ended due to the use of "comprises" in the language.  Since the claimed list of alternatives is open-ended, the metes and bounds of the claim is accordingly indeterminate as it is unclear what other alternatives are intended to be part of the claim scope. Therefore, claims 4 and 18 are indefinite.

 	Claim 9, it is unclear the recited “at least one heat exchanger” in claim 9, line 2 and claim 1, lines 5 and 19 are same heat exchanger or difference heat exchanger.
 	Claim 16 recites the limitation “the at least one heat exchanger” in last line. There is insufficient antecedent basis for this limitation in the claim because the at least one heat exchanger recited in claim 16 is not the same at least one heat exchanger recited in claim 15 according to the disclosure. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 recites the apparatus is included in an arrangement which failed to further limit the subject matter of the apparatus in claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-8, 10-15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brancuzsky et al. (US 2011/0030235 A1) in view of Kimball (US 2008/0271335).
 	Brancuzsky et al. disclose an apparatus for drying bulk goods, in particular of wood fibers and/or wood chips (abstract), the apparatus comprising: at least one dryer 1, in particular a drum dryer (abstract);  at least one hot gas generator 5; and at least one heat exchanger 4 configured to indirectly heat a vapor gas mixture for drying the bulk goods in the at least one dryer 1 (abstract), said at least one heat exchanger 4 is configured to be heated by exhaust gases . 
Claims 2-3,  9 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Brancuzsky et al. (US 2011/0030235 A1) in view of Kimball (US 2008/0271335) as applied to claims 1 and 15 as above, and further in view of Wiedmann et al. (US 5,237,757).
 	For claims 2-3, 9 ad 16-17, Brancuzsky et al. further disclose wherein at least one filter 6 is configured to clean the exhaust gases produced by said at least one hot gas generator 5, in particular an electrostatic precipitator, preferably a dry type electrostatic precipitator (claim 5); wherein a hot gas generator exhaust gas fan 9 is positioned downstream of the at least one filter 6; wherein at least one heat exchanger 29 is configured to provided, which indirectly heat a liquid (paragraph [0045]), said at least one heat exchanger 29 is configured to be heated by said . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1, 4-5 and 15, 18-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 15, 17 of copending Application No. 16/489,369 (reference application, US Pub. No.: US 2020/0011528 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because in the reference application, claim 3 is dependent on claim 1. Claim 1 recites “an apparatus for drying bulk goods” (line 1 of claim 1 of reference application), “at least one dyer” (see line 3 of claim 1 of reference application), “at least one hot gas generator” (see line 4 of claim 1 of reference application), “at least one heat exchanger”(see line 7 of claim 1 of reference application), “at least one branch line” (see line 12 of claim 1 of reference), “at least one line” (see line 18 of claim 1 of reference), “at least one hot gas cyclone” (see claim 3 of reference application). It is clear that all the elements of claim 1 are to be found in claim 3 (as it encompasses claim 1). The difference between claim 1 of the application and claim 3 of the reference application lies in the fact that the reference application claim includes many more elements and is thus much more specific. Thus the invention of claim 3 of the reference application is in effect a “species” of the “generic” invention of claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 1 is anticipated by claim 3 of the reference application, it is not patentably distinct from claim 3.
 	As to claims 4-5, see claim 1, lines 4-6, 22-43 of the reference application.

 	As to claims 18-19, see claim 15, lines 16-37 of claim 15 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 16/489,561 (reference application, US Pub. No.: US 2020/0011601 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because in the reference application, claim 3 is dependent on claim 1. Claim 1 recites “an apparatus for drying bulk goods” (line 1 of claim 1 of reference application), “at least one dyer” (see line 3 of claim 1 of reference application), “at least one hot gas generator” (see line 4 of claim 1 of reference application), “at least one heat exchanger”(see line 5 of claim 1 of reference application), “at least one branch line” (see line 10 of claim 1 of reference), “at least one line” (see line 18 of claim 1 of reference), “at least one hot gas cyclone” (see claim 3 of reference application). It is clear that all the elements of claim 1 are to be found in claim 3 (as it encompasses claim 1). The difference between claim 1 of the application and claim 3 of the reference application lies in the fact that the reference application claim includes many more elements and is thus much more specific. Thus the invention of claim 3 of the reference application is in effect a “species” of the “generic” invention of claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 1 is anticipated by claim 3 of the reference application, it is not patentably distinct from claim 3.
 	As to claim 2, see claim 1, last paragraph of the reference application. 
.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6 of copending Application No. 16/489,788 (reference application, US Pub. No.: US 2020/0011600 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because in the reference application, claim 6 is dependent on claim 1. Claim 1 recites “an apparatus for drying bulk goods” (line 1 of claim 1 of reference application), “at least one dyer” (see line 3 of claim 1 of reference application), “at least one hot gas generator” (see line 4 of claim 1 of reference application), “at least one heat exchanger”(see line 5 of claim 1 of reference application), “at least one branch line” (see line 10 of claim 1 of reference), “at least one line” (see line 16 of claim 1 of reference), “at least one hot gas cyclone” (see claim 6 of reference application). It is clear that all the elements of claim 1 are to be found in claim 6 (as it encompasses claim 1). The difference between claim 1 of the application and claim 6 of the reference application lies in the fact that the reference application claim includes many more elements and is thus much more specific. Thus the invention of claim 6 of the reference application is in effect a “species” of the “generic” invention of claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 1 is anticipated by claim 6 of the reference application, it is not patentably distinct from claim 6.
 	As to claim 4, see claim 1, last paragraph of the reference application. 
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brancuzsky et al. (US 10,690,409) and Hensel et al. (US 2020/0064068) disclose an apparatus and method for continuously drying bulk goods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDELMIRA BOSQUES can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jessica Yuen/
Primary Examiner
Art Unit 3762



JY